Fourth Court of Appeals
                                 San Antonio, Texas
                                      JUDGMENT
                                    No. 04-12-00557-CR

                               Lorenzo Leroy THOMPSON,
                                        Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                 From the 290th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2010CR5922
                         Honorable Melisa Skinner, Judge Presiding

     BEFORE JUSTICE ANGELINI, JUSTICE BARNARD, AND JUSTICE MARTINEZ

     In accordance with this court’s opinion of this date, the judgment of the trial court is
MODIFIED as follows:

       It is ORDERED that any assessment of attorney’s fees against Lorenzo Leroy
       Thompson be deleted from the judgment.

       As modified, the judgment of the trial court is AFFIRMED.

       SIGNED January 29, 2014.


                                              _____________________________
                                              Karen Angelini, Justice